PER CURIAM.
Appellant asserts various grounds for collateral relief from his sentence in a criminal ease. Wé affirm the order of denial but note that perhaps appellant can now raise an issue not heretofore raised by him because our supreme court ha.s issued a revised opinion in Heggs v. State, 759 So.2d 620 (Fla.2000). He should be afforded the right to file a motion for collateral relief to test whether the reversed Heggs decision applies to him.
AFFIRMED.
DAUKSCH, GRIFFIN and SAWAYA, JJ., concur.